 In the Matter of THE FIRESTONE TIRE & RUBBER COMPANYandLOCALUNION #380, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORK-ERS, A.F. OF L.In the Matter of THE FIRESTONE TIRE & RUBBER COMPANYandUNITEDRUBBER, CORK, LINOLEUM & PLASTIC WORKERS OF AMERICA, CIOCases Nos. 4-R-1956 and 4-R 2O.4 , respectively.Decided July18, 1946Messrs. Harold Mull, C. E. Heitman,andJ. J. Sammons,of Pots-town, Pa., for the Company.Mr. Robert E. Shuff,of Akron, Ohio,Mr. 0. H. Bosley,of Newark,N. J., andMr. F. L. Howard,of Norristown, Pa., for the CIO.Messrs.W. J. WalshandPatrick Ryan,of Philadelphia, Pa.,Mr.Richard E. Bragger,of Newark, N. J., for the A. F. of L.Margaret H. Patterson,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by Local Union #380, Interna-tional Brotherhood of Electrical Workers, A. F. of L., and UnitedRubber, Cork, Linoleum & Plastic Workers of America, CIO, hereinrespectively called the IBEW1and the CIO, each alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Firestone Tire & Rubber Company, Pottstown,Pennsylvania, herein called the Company, the National Labor Rela-tions Board consolidated the cases and provided for an appropriatehearing upon due notice before Helen F. Humphrey, Trial Examiner.The hearing was held at Pottstown, Pennsylvania, on May 9, 1946.The Company, the CIO, the IBEW, and the American Federation of'At the hearing the IBEW moved to withdraw its petition for a unitof maintenanceemployees in Case No. 4-R-1956, and requested that the showing of interest which it hadsubmitted to the Board's Regional agent be treated as establishing theprima facieinterestherein of its parent organization,the A. F. of L., which was permitted to intervene inCase No. 4-R-2e42.The CIO, both at the hearing and in its brief, requested that themotion to withdraw the petition be granted.The motion and the request are herebygranted.69 N. L. R. B., No. 78.634 THE FIRESTONE TIRE & RUBBER COMPANY635Labor, herein called the A. F. of L.,2 appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.3All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Firestone Tire & Rubber Company, an Ohio corporation, withits principal place of business at Akron, Ohio, is engaged in the manu-facture of tires, tubes, and other rubber products at plants in variousparts of the United States.We are concerned herein solely with itsplant at Pottstown, Pennsylvania.During the year 1945 the Com-pany at its Pottstown plant used raw material valued in excess of$182,000, of which approximately 90 percent was shipped from pointsoutside the Commonwealth of Pennsylvania.During this same periodthe Company manufactured finished products at its Pottstown plantvalued in excess of $1,200, of which approximately 50 percent wasshipped to points outside the Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber, Cork, Linoleum & Plastic Workers of America,affiliatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.The American Federation of Labor is a labor organization admittingto membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the CIO as ex-clusive bargaining representative of certain of its employees until theBoard has certified statutory representatives.2The American Federation of Labor moved to intervene in Case No. 4-R-2042. TheTrial Examiner granted the motion over the objection of the CIO that the A. F. of L. hadnot made a substantial showing of interest. Inasmuch as the A. F. of L.'s motion to inter-vene was timely and it showed sufficient interest to satisfy our administrative require-ments, we hereby affirm the Trial Examiner's ruling.3 The CIO and the Company objected,inter alia,to the failure of the Trial Examiner tointroduce into evidence the Regional agent's report on theprima facieshowing of interestmade by the CIO and the IBEW. For the reasons set forth inMatter of O. D. Jennings dcompany,68 N. L. It. B. 516, we find this objection without merit. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO seeks a unit consisting of all production and maintenanceemployees, excluding office and supervisory employees, at the Com-pany's Pottstown, Pennsylvania plant.4The Company, the A. F. ofL., and the CIO agree that the unit should include working super-visors and should exclude salaried technicians in the laboratory anddevelopment departments, inventory and schedule clerks, draftsmen,office clerical employees, plant-protection employees, and supervisoryemployees.5The parties are in dispute about the following categories :Laboratory employees.The Company would exclude and bothunions would include hourly paid laboratory employees in the mill-room control and development departments.These employees per-form routine laboratory tests, check stock and test for consistency anddurability under the supervision of the chief chemist.They are re-quired to have only a high school education in contrast to the profes-sional training required of the salaried laboratory technicians whomthe parties have agreed to exclude.We shall include the hourly paidlaboratory employees in the millroom control and development depart-ments in the unit of production and maintenance employees herein-after established.Working supervisors-laboratory.The Company would excludeand both unions would include working supervisors employed in thelaboratory.These employees direct the work of the non-professionallaboratory employees in the millroom and, like such employees, arepaid on an hourly basis.They exercise no more control over the mill-room employees than other working supervisors whom all parties agreeto include.We shall accordingly include laboratory working super-visors in the unit hereinafter found appropriate.Safety investigator.The CIO would exclude and the A. F. of L.and the Company would include the safety investigator.This em-ployee works under the supervision of the safety engineer, checkingsafety devices and equipment throughout the plant.He is an hourlypaid employee and is neither a supervisor nor a technical employee.Although he has special knowledge of safety problems and may shutdown the entire plant in the interest of safety, there seems to be no4The IBEW in its petition in Case No. 4-R-1956 had requested a unit of approximately100 maintenance employees.Inasmuch as we have granted the IBEW's motion to with-draw its petition and the A.F. of L.has been permitted to intervene in Case No.4-R-2042instituted by the CIO's petition, it is unnecessary to consider the appropriateness of themaintenance unit requested by the IBEW.5The parties agreed to the exclusion of the general manager,department managers, gen-eral foremen,foremen,and shift supervisors. THE FIRESTONE TIRE & RUBBER COMPANY637valid reason for excluding him from the unit of production and main-,tenance workers.We shall accordingly, include him in the unit.Instructors.The Company would exclude and both unions wouldinclude instructors.The Company contends that these employees aresupervisors.The instructors are experienced production and main-tenance employees presently engaged in_ training new workers .6 Theseemployees do not appear to have any supervisory authority and weshall accordingly include them in the unit.Cafeteria employees.The Company would exclude and both unionswould include cafeteria employees.There are 28 cafeteria workers,They are employed directly by the Company and their functions areto prepare and serve food to employees of the plant. Inasmuch asthe cafeteria workers have substantial interests in common with theproduction and maintenance workers and are frequently included inplant-wide units of this type,' we shall include them in the unithereinafter found appropriate.The parties all agree to exclude the-cafeteria manager, assistant manager and chef.Checkers.The Company would exclude and both unions wouldinclude checkers.Checkers are hourly paid employees spending mostof their time on the floor of the plant.They work under the direc-tion of the various department managers. Inasmuch as these em-ployees closely resemble plant clericals, we shall include them in theproduction and maintenance unit hereinafter found appropriate.We find that all production and maintenance employees at theCompany's Pottstown, Pennsylvania plant, including working super-visors, laboratory working supervisors, hourly paid laboratory work-ers in the millroom control and development departments, safety in-vestigators, instructors, cafeteria employees, checkers, and all otherclassifications of employees listed in Appendix "A" attached hereto,"but excluding salaried technicians in the laboratory and developmentdepartments, inventory and schedule clerks, draftsmen, office clericalemployees, plant-protection employees, shift supervisors, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.sThe Company's plant at Pottstown is new and is constantly hiring new employees.°Matter of B. F. Goodrich Company,64 N. L. R. B. 794;Matter of Norwalk Tire &Rubber Company,57 N. L. R. B. 1520;Matter ofCelanese Corporationof America,60N. L. R. B. 1144.8Appendix "A" attached hereto contains a list of job categories which the parties agreeto include in the production and maintenance unit.The Company submitted a list ofanticipated job classifications not yet in use, which the A. F. of L. seeks to include in theunit.In accordance with our usual policy, we shall not pass upon the exclusion or in-clusion of these categories since there is no evidence In the record as to their functions ifthey are actually employed in the future.SeeMatter of Chrysler Motor Corporation ofCalifornia,65 N. L. It.B. BOB. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESThe Company contends that an election would be inappropriateat the present time because it does not have a full working comple-ment.An engineering firm is presently constructing additionalfacilitieswhich will not be completed for a year. The Companyhopes to obtain an additional one-third of the plant's floor area whichis now occupied by the War Assets Corporation.At the time of thehearing, the Company employed approximately 1,100 production andmaintenance workers and anticipates increasing this number to 3,000within a year.About 700 of the additional employees, however, willwork on plastic rather than on the production of rubber tires andtubes which constitutes the plant's principal operation.At the timeof the hearing the Company's complement of employees was admit-tedly a representative group constituting 40 percent to its anticipatedTull complement. It was admitted by the Company that 50 percentof its full complement would probably be attained in 2 months sinceit has been adding new employees at the rate of 250 a month since thefirst of this year.Since the present complement is clearly a representative group,and constitutes at least 40 percent of the anticipated full complement,we are of the opinion that an election at the present time is appropri-ate."We shall, however, entertain a new petition for an investigationand certification of representatives affecting the employees involvedherein within less than a year, but not before the expiration of 6months from the date of any certification we may issue in the instantproceeding upon proof (1) that the number of employees in theappropriate unit is more than double the number eligible to vote in theelection hereinafter directed; and (2) that the petitioner representsa substantial number of employees in the expanded appropriateunit.,,We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborB In theMatter of Tuttle Silver Company,Inc.,66 N. L. R. B. 238;Matter of The Gen-eral Tire&Rubber Company,63 N. L.R. B. 182;Matter of Adler Metal Products Corp.,67 N. L.It.B. 328.10Matter of Aluminum Company of America,52 N. L.It. B. 1040. THE FIRESTONE TIRE & RUBBERCOMPANY639Relations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The FirestoneTire & Rubber Company, Pottstown, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by United Rubber, Cork, Linoleum &PlasticWorkers of America, CIO, or by The American Federationof Labor, for the purposes of collective bargaining, or by neither.ORDERWHEREAS, the motion of Local Union #380, International Brother-hood of Electrical Workers, A. F. of L., to withdraw its petition forinvestigation and certification of representatives of employees of TheFirestone Tire & Rubber Company, Pottstown, Pennsylvania, inCase No. 4-R-1956, has been granted,IT IS HEREBY ORDERED thatCaseNo. 4-R-1956 be, and the samehereby is, closed.